     Case 2:17-cv-00749-KJM-KJN Document 83 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JEROME A. CLAY,                                  No. 2:17-cv-00749-KJM-KJN PS
12                      Plaintiff,                    ORDER
13          v.                                        (ECF Nos. 71, 74)
14   AT&T UMBRELLA BENEFIT PLAN
     NO. 3,
15
                        Defendant.
16

17          On November 1, 2019, the magistrate judge filed findings and recommendations (ECF

18   No. 78), which were served on the parties and which contained notice that any objections thereto

19   were to be filed within fourteen (14) days. On November 13, plaintiff filed objections to the

20   findings and recommendations (ECF No. 79), and on November 19, 2019, defendant replied to

21   the objections (ECF No. 80); the court has considered both parties’ filings.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

23   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

24   findings and recommendations to be supported by the record and by the proper analysis.

25          The court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28          1. The findings and recommendations (ECF No. 78) are ADOPTED IN FULL;
                                                      1
     Case 2:17-cv-00749-KJM-KJN Document 83 Filed 09/08/20 Page 2 of 2

 1         2. Defendant’s motion for summary judgment (ECF No. 71) is GRANTED IN FULL;
 2         3. Judgment is entered for defendant; and
 3         4. The Clerk of Court is directed to close this case.
 4   DATED: September 7, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
